Citation Nr: 1121634	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-49 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUE

Entitlement to an effective date earlier than December 30, 2002, for the grant of service connection for a psychological disability, currently characterized as adjustment disorder with mixed anxiety and depression, to include on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The Veteran served on active duty from May 1984 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board presently in parts grants the appeal, and finds that the Veteran's original claim of service connection has been pending since its submission on October 8, 1985.  The Board bifurcates the issue of whether entitlement to service connection may be granted as of that date, and REMANDS that issue to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim of service connection for a psychiatric disorder was received on October 8, 1985.

2. In a decision mailed to the Veteran on February 24, 1986, service connection was denied for a psychiatric disorder.

3. The Veteran filed a notice of disagreement as to the February 1986 rating decision on March 10, 1986; a statement of the case was issued on April 10, 1986; a substantive appeal was received on May 22, 1986.

4. The Veteran's claim of service connection for a psychiatric disorder was not forwarded to the Board subsequent to May 22, 1986.  





CONCLUSIONS OF LAW

1. In not forwarding the Veteran's appeal with regard to the claim of service connection for a psychiatric disorder to the Board subsequent to the May 22, 1986 receipt of his substantive appeal, the RO's inaction was not in accordance with then-existing law. 

2. The January 30, 2004 rating decision granting service connection for a psychiatric disorder and establishing service connection effective December 30, 2002 is the product of clear and unmistakable error. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran challenges the establishment of the effective date of December 30, 2002 for the grant of service connection for a psychological disability, currently characterized as adjustment disorder with mixed anxiety and depression.  Where a claimant is unrepresented, as in this case, the motion must be read liberally to determine whether these pleading requirements have been met. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Roberson v. Principi, 251 F.3d 1378, 1380-84 (Fed. Cir. 2001).
The Veteran's contentions are broadly construed as indicating that he has had the disorder since at least 1996, and the effective date should be established as of that time.  

The Board presently finds that the Veteran's original claim of service connection for a psychological disability, ultimately granted by rating decision dated in January 2004 with effective date of December 30, 2002, has been pending since submission on October 8, 1985.  The January 2004 rating decision that assigned an effective date of December 2002 is the product of clear and unmistakable error.  

The Board will therefore grant the claim to this extent, and remand the matter to the RO/AMC for readjudication of both the issues of (1) whether the Veteran was diagnosed with a psychiatric disorder since October 1985 that was caused or aggravated by active military service or the service-connected priapism and; (2) if so, the establishment of a disability rating since October 1985.     

Under 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error. Where evidence establishes such error, the prior decision will be reversed or amended. A decision, which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error, has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 U.S.C.A. § 7105.

There is a three-pronged test to determine whether clear and unmistakable error is present in a prior determination. First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied. Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made." Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Here, the record indicates that the Veteran's claim of service connection for a psychiatric disorder, and for priapism was received by the RO on October 8, 1985. In a decision mailed to the Veteran on February 24, 1986, service connection was granted for priapism, but denied for a psychiatric disorder. The Veteran filed a notice of disagreement as to the February 1986 rating decision on March 10, 1986, 
challenging both the disability rating assigned for priapism and the denial of service connection for a mental disorder.  A statement of the case was issued on April 10, 1986 and a substantive appeal was received on May 22, 1986.  In due course of appellate proceedings, in October 1986  a 10 percent disability rating was assigned to priapism, but the RO continued its denial of service connection for a mental disorder. 

At the time of the January 2004 rating decision assigning an effective date of December 2002, the correct fact of the Veteran's claim pending since October 1985 was not known to the adjudicator and the correct regulation was not applied. That error is undebateable - the adjudicator should have reviewed all of the evidence then of record since submission of the claim.  Had the adjudicator done so, the outcome of this appeal now pending before the Board would have manifestly changed because review would have been undertaken of the entirety of the record, and not just that information received in support of the claim which resulted in an effective date of December 30, 2002.

Upon receipt of the Veteran's notice of disagreement, the Board had jurisdiction of the claim of service connection for a psychiatric disorder, if the RO continued to deny the claim.  Under the law applicable in 1986, when a notice of disagreement was timely filed, the RO then had the discretion to undertake further review and readjudication of the claim. Unless that development and readjudication resulted in "the granting of the benefits sought in the appeal or the notice of disagreement (being) withdrawn by the appellant or the representative," the RO was obligated to forward a statement of the case to the Veteran.  38 C.F.R. § 19.119 (1986).  Here, the Veteran had already forwarded a substantive appeal to the RO which completed his appeal under then applicable law.  38 C.F.R. § 19.117 (1986).

The Veteran's claim of service connection for a psychiatric disorder was not forwarded to the Board subsequent to May 22, 1986.  Because the Veteran had completed his appeal on that issue, the claim has been pending since its submission on October 8, 1985.  

The Board has considered whether it may presently undertake appellate review of the issue whether at any point from October 8, 1985 to December 20, 2002 the Veteran had a psychiatric disorder that was caused or aggravated by any incident of his active service, including his service-connected priapism.  However, such a review at this point should not be undertaken without a retrospective review of the claims folder and an opportunity for the Veteran to present any further evidence or argument.  Bernard v. Brown, 4 Vet. App. 384 (1993); see Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Such opportunity will be afforded the Veteran on remand, as directed below. 

ORDER

Clear and unmistakable error having been found, the claim of service connection for a mental disorder has been pending since submission on October 8, 1985.  To this extent and to this extent only, the appeal is allowed. 


REMAND

The claim is REMANDED for the following action:

1. Ascertain if the Veteran has any further lay or medical evidence, including but not limited to mental treatment records which are not currently of record.  Provide authorizations for the release of such records and obtain them for inclusion in the claims folder.

2. Have the Veteran's claims folder reviewed by a physician qualified in the identification of and treatment for mental disorders.  If necessary to respond to the inquiry, any clarifying mental disorders examinations, clinical testing, and interview with the Veteran must be conducted.  After a retrospective review of the evidence, the physician must express an opinion as to whether in October 1985 the Veteran had a mental disorder that was cause or aggravated by any incident of military service, to include priapism.  If so, identify the mental disorder, and undertake a review of all of the evidence of record to ascertain its severity on occupational and social functioning.  

3. After conducting such development, the RO/AMC will readjudicate the issues on appeal. The RO/AMC will specifically readjudicate the issues of:

 (1) whether in October 1985 the Veteran had a mental disorder that was cause or aggravated by any incident of military service, to include priapism, and if so;

 (2) the degree of such impairment in accordance with rating criteria applicable during and since October 1985-including the periods of revision in the rating criteria .

 If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case, with reference to  rating criteria applicable during and since October 1985-including the periods of revision in the rating criteria and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


